                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Norfolk Division



 UNITED STATES OF AMERICA,

 V.                                                                  Criminal Action No. 2:18cr56

JEREMY MILES,

                          Defendant.


                                           OPINION & ORDER


         These matters come before the Court on Defendant's Motion to Suppress, Doc. 24, and

 Defendant's Motion to Disclose Confidential Witness,Doc.25. The Court addressed these matters

at a hearing held on April 11,2019. The Court ruled from the bench and DENIED all the motions.

The Court hereby issues this Opinion and Order to further explain its rulings.

                                           L INTRODUCTION


Defendant moves to suppress:

      1. All physical and tangible evidence, and all testimony related thereto, obtained from the
         March 1, 2017 arrest and search and seizure of evidence from 21422 Stonehouse Road,
         Onley, Virginia (the "March 2017 Arrest").'

      2. All physical and tangible evidence, and all testimony related thereto, obtained from the
         June 28, 2017 warrantless stop of the silver Toyota, arrest and search and seizure of
         evidence from Jeremy Miles(the "June Traffic Stop").

      3. All physical and tangible evidence, and all testimony related thereto, obtained from the
         July 19, 2017 arrest and search and seizure of evidence from 22453 Bayside Road in
         Onancock, Virginia(the "July 2017 Arrest").




'At oral argument, the Government moved to withdraw Count 2 ofthe Indictment. The Court GRANTED that
withdrawal. Because Count 2 was the only charge related to the March 2017 arrest, the portion of Defendant's
motion which relate to this arrest is MOOT.
